t c memo united_states tax_court boone operations co l l c the fairfax companies l l c tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date steven william phillips kenneth r moeller and william m conway for petitioner anne ward durning for respondent memorandum findings_of_fact and opinion marvel judge on date respondent issued notices of final_partnership_administrative_adjustment fpaas for and pursuant to sec_6223 to the fairfax management co llc the tax_matters_partner tmp of boone operations co l l c boone an arizona limited_liability_company classified as a partnership for federal_income_tax purposes in the fpaas respondent disallowed boone’s claimed charitable_contribution deductions for and boone through its tmp timely filed a petition contesting respondent’s determinations the sole issue for decision is whether boone is entitled to charitable_contribution deductions related to alleged bargain sales of fill dirt to the city of tucson tucson findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference boone’s principal_place_of_business was in arizona at the time the petition was filed i background boone owns and operates speedway landfill in tucson arizona speedway landfill accepts construction and inert debris materials from various unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the fairfax management co llc is the predecessor in interest to petitioner the fairfax cos llc third parties speedway landfill is to the east of and adjacent to the vincent mullins landfill vml tucson previously operated the vml as a municipal landfill that accepted all types of domestic and commercial debris and waste the two landfills are surrounded by residential areas to the east and west a park to the north and a commercial complex to the south when materials in a landfill decompose methane gas is produced both the vml and speedway landfill produced methane gas but the vml produced a greater quantity of methane gas because of the nature of the materials deposited the vml operated its own collection system and burner to mitigate the methane gas problem however the flare in the vml collection system frequently was extinguished causing significant odor problems additionally because of poor drainage water ponds formed on the vml these water ponds produced more methane gas and the subsequent runoff traveled back into the vml and the speedway landfill douglas kennedy chief_executive_officer of boone received complaints from surrounding residents regarding dust and odors because the two landfills were next to each other neighbors complained about the landfills indiscriminately the environmental problems particularly the odor eventually led to a public hearing in the vml stopped accepting waste materials however tucson subsequently encountered problems closing the vml fearing that the vml’s closing problems and ongoing environmental problems would negatively affect speedway landfill mr kennedy negotiated with tucson to resolve the various problems and to assist tucson with the process of properly closing the vml accordingly on date boone and tucson entered into an agreement agreement to share the costs of implementing an interim gas control system negotiate an agreement for a permanent gas control system and cooperate in extending boone’s aquifer protection permit app to include the vml the agreement also included the following provisions acceptable waste fill and soil fill on the vml boone agrees to provide tucson with and tucson agrees to accept acceptable waste fill and soil fill as follows placement of acceptable waste fill boone shall at no cost to tucson fill the vml with acceptable waste to the approved final grades less cap boone shall follow all requirements of the approved operations plan including but not limited to those relating to placement of cover soil and waste screening boone shall leave a surface that is sufficiently compacted and graded so that final cover can be placed directly on it tucson’s determination that said surface is sufficiently compacted and graded shall be final removal of unacceptable material if tucson reasonably determines that material other than acceptable waste fill has been placed on the vml boone shall promptly remove and properly dispose_of the unacceptable material and shall bear any related costs or liability associated with the unacceptable material during to boone and tucson negotiated for a modification of speedway landfill’s app that would extend the app to include the vml between may and date boone deposited construction debris on the vml’s property in an effort to comply with the agreement when negotiations to modify speedway landfill’s app failed tucson notified boone that it planned to seek a separate app for the vml rather than continuing to seek modification of speedway landfill’s existing app on date tucson wrote to boone proposing various modifications to the agreement mr kennedy then met with the department of solid_waste management dswm to discuss the proposed modifications following the meeting on date dswm mailed to boone a letter identifying the critical issues relevant to obtaining a joint app for speedway landfill and the vml in the letter dswm included the following waste encroachment boone did not inform tucson of its intentions regarding the waste encroachment onto the vml under state law tucson is responsible for capping and closure of the vml waste footprint as such tucson is proceeding with the vml app under the assumption that boone will remove the encroaching waste tucson will be contacting you under separate letter in the near future regarding this issue on date blake ashley a principal assistant city attorney for tucson mailed to mr kennedy a letter stating that boone had placed a significant amount of waste on the east portion of the vml without permission and requesting that boone at its own cost remove the material and apply at least two feet of clean compacted soil to the area on date boone filed a notice of claim against tucson in the notice of claim boone requested damages of dollar_figure allegedly attributable to waste encroachment noncooperation and breach of contract from date through date boone and tucson attempted to negotiate a settlement of boone’s claim during the negotiations boone and tucson also attempted to address and resolve neighborhood concerns drainage issues buffer operation pending zoning citations tucson’s ability to access the vml through speedway landfill construction of a methane gas system and a groundwater monitoring system abatement of the dust problem the cost allocation attributable to the app application process and payment to boone for placing big_number cubic yards of soil on the vml on date tucson provided boone with a final settlement offer in response boone mailed to tucson a letter requesting a face-to-face meeting to discuss an alternative closing plan for the vml subsequently on date tucson mailed to boone a letter informing boone that tucson would no longer be a party to settlement negotiations demanding that boone remove its waste material from the vml notifying boone that tucson planned to sever the gas system connection between the vml and speedway landfill and terminating the agreement on date the tucson attorney’s office filed criminal and civil charges against boone for violations that allegedly occurred in the tucson attorney’s office also filed criminal trespass complaints against mr kennedy and jason tankersley a boone employee tucson filed complaints with regulatory agencies including the arizona department of environmental quality adeq and the occupational safety and health administration on date boone filed a complaint against tucson in the superior court of the state of arizona pima county alleging trespass defamation breach of contract breach of covenant of good_faith and fair dealing trade disparagement mr tankersley took over boone’s operation after mr kennedy’s departure in and breach of fiduciary duty tucson filed an answer and counterclaim denying all of boone’s allegations and alleging trespass nuisance and breach of contract against boone on date tucson and boone filed a settlement memorandum with the superior court for the state of arizona pima county on date boone and tucson entered into a settlement agreement settlement agreement under the settlement agreement boone and tucson acknowledged that disputes existed between the two parties concerning the agreement including disputes regarding boone’s operations on the speedway landfill tucson’s maintenance and operation of the vml the zoning at the speedway landfill and other matters the settlement agreement provided that it resolved all known differences disputes disagreements and lawsuits on a date not apparent from the record mr tankersley’s attorney dennis rosen filed a complaint on mr tankersley’s behalf alleging abuse of process by tucson the following parties entered into the settlement agreement tucson boone fairfax management co lawyer’s title trusts no and no 7714-t mr tankersley and mr kennedy because most rights and obligations under the settlement agreement accrued to boone and tucson we summarize the terms of the settlement agreement as they relate to those two parties under the settlement agreement tucson agreed to use its best efforts to gain adeq approval for the vml closing plan grant a right of entry and construction easement to design and construct a drainage system on the southern boundary between speedway landfill and the vml southern drainage plan contribute to boone an amount equal to dollar_figure for the cost of constructing the southern drainage plan acquire any easements or rights of way needed to construct the southern drainage plan install a methane gas extraction and control system for the vml maintain and monitor the methane gas extraction system at speedway landfill until the vml methane gas extraction system became operational and release boone mr tankersley and mr kennedy from any damages actions and causes of action arising from the ownership and operations of the speedway landfill boone agreed to move material from speedway landfill to the vml to satisfy the vml closing plan cooperate with tucson in amending tucson’s existing app if necessary hire the planning center to prepare a landscape plan for speedway landfill submit the landscape plan to tucson for approval and once approved implement the landscape plan refrain from placing material between speedway landfill and a setback line feet away from the eastern boundary or within feet of the southern boundary adjacent to ashton meadows restrict the use of vehicles during certain hours hire an approved engineer to prepare the southern drainage plan submit the plan to tucson for approval and once approved complete construction within months move to dismiss all lawsuits pending against tucson and release tucson from any damages actions and causes of action arising from its ownership and operation of the vml the settlement agreement also contained the following charitable_contribution of acceptable fill prior contribution tucson acknowledges that as of the date of the settlement memorandum it had accepted boone’s charitable_contribution of big_number cubic yards of acceptable fill which has been placed on an acceptable location on the vml the prior contribution future contribution boone agrees to make another charitable_contribution of an additional big_number cubic yards of acceptable fill which are presently stored on or near the boundary between the speedway landfill and the vml the future contribution and together with the contribution the charitable_contribution and to relocate the future contribution to locations on the vml which are adjacent to the west feet as reasonably directed by tucson at boone’s cost after approval of the vml closure plan as contemplated by sec_3_1 but in no event sooner than date boone agrees not to store any additional material on the west feet material removed from the west feet in order to obtain foundation grades as required by sec_3_1 of this agreement shall be included as part of the future contribution value of contributions tucson acknowledges and agrees that the value of the charitable_contribution is dollar_figure per cubic yard which is the same price as it is paying for acceptable material pursuant to sec_9_1 tucson agrees to execute such internal_revenue_service and other forms as may be reasonably requested by boone in order to document and establish the charitable_contribution purchase of acceptable fill by tucson purchase of acceptable fill tucson agrees to purchase from boone and boone agrees to sell to tucson such volume of acceptable fill purchased material as may be needed to satisfy the requirements of the vml closure plan purchase_price the purchase_price for the purchased acceptable fill shall be dollar_figure per cubic yard which shall be calculated on the basis of pay volume tucson shall be responsible for calculating the pay volume of purchased material the purchase_price shall include delivery to a location within the vml as directed by tucson but boone shall not be required to spread the material after delivery minimum purchase tucson agrees to purchase and pay for a minimum of big_number yards of acceptable fill schedule for purchases the parties agree that the acceptable fill to be provided pursuant to the charitable gift and the purchased material shall be delivered to the vml and or purchased by tucson in accordance with a schedule to be finalized within days of adeq approval of the vml closure plan contemplated by sec_3_1 of this agreement notwithstanding the foregoing tucson agrees to purchase at least big_number cubic yards of acceptable fill from boone within sixty days after execution of this agreement by all parties which quantity shall be applied against the minimum purchase requirement of sec_9_3 the acceptable fill to be provided by boone pursuant to this paragraph shall be clean soil in boone sold big_number cubic yards of fill to tucson for which tucson paid dollar_figure in boone sold big_number cubic yards of fill to tucson for which tucson paid dollar_figure tucson eventually capped the vml ii federal_income_tax reporting boone filed forms u s return of partnership income with attached forms noncash charitable_contributions for and on the form_8283 boone described the donated property as a bargain sale of big_number cubic yards of fill dirt with an appraised fair_market_value fmv of dollar_figure boone attached to the form_8283 an appraisal report prepared by leslee hippert from millennium west real_estate advisors llc in the appraisal report ms hippert indicated that the big_number cubic yards of delivered non-spec aggregate base course abc had an fmv of dollar_figure boone reported that it received dollar_figure in the bargain sale and claimed a noncash charitable_contribution_deduction of dollar_figure on the form_8283 boone described the donated property as a bargain sale of big_number cubic yards of fill dirt with an appraised fair_market_value of dollar_figure boone attached an appraisal report ms hippert prepared in which she indicated that the big_number cubic yards of delivered fill dirt had an fmv of dollar_figure boone reported that it received dollar_figure in the bargain sale and claimed a noncash charitable_contribution_deduction of dollar_figure iii fpaas on date respondent mailed to petitioner the two fpaas in both fpaas respondent determined that boone failed to establish that the alleged bargain fill sales met the requirements for deductible charitable_contributions and consequently disallowed boone’s entire claimed charitable_contribution_deduction i burden_of_proof opinion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 however the burden_of_proof may shift to the commissioner pursuant to sec_7491 if the taxpayer produces credible_evidence to support the deduction or position and demonstrates that the requirements of sec_7491 have been met see 116_tc_438 petitioner does not contend that on the form_8283 boone refers to the donated property as fill dirt on the attached appraisal ms hippert refers to the donated property as fill soil sec_7491 shifts the burden here and the record does not establish that the requirements of sec_7491 have been satisfied accordingly the burden_of_proof remains with petitioner ii charitable_contribution deductions a in general sec_170 provides that a deduction is allowed for any charitable_contribution payment of which is made within the taxable_year sec_170 defines the term charitable_contribution to include a contribution or gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes if a taxpayer makes a charitable_contribution in property other than money the amount of the contribution is equal to the fmv of the property at the time of contribution sec_1_170a-1 income_tax regs a contribution of property generally cannot constitute a charitable_contribution if the contributor expects a substantial benefit in return united_states v am bar endowment u s in petitioner’s pretrial memorandum petitioner acknowledged that it bears the burden_of_proof on all issues see also 135_tc_471 aff’d 668_f3d_888 7th cir sec_1_170a-1 income_tax regs a taxpayer who receives goods or services in exchange for a contribution of property still may be entitled to a charitable_contribution_deduction if the taxpayer makes a contribution that exceeds the fmv of the benefit the taxpayer receives and makes the excess payment with the intention of making a gift sec_1_170a-1 income_tax regs see also am bar endowment u s pincite- if the taxpayer satisfies the above requirements the taxpayer is entitled to a deduction not to exceed the fmv of the property the taxpayer transferred less the fmv of the goods or services the charitable_organization provided sec_1 170a- h income_tax regs b parties’ arguments respondent first contends that boone is not entitled to a charitable_contribution_deduction because boone received significant cash and noncash consideration in exchange for the fill and petitioner has failed to prove that the value of the fill provided to tucson exceeded the value of the consideration boone this test has been applied to cases in which the payment is made in property other than money see 135_tc_471 aff’d 668_f3d_888 7th cir see also 902_f2d_1540 fed cir received alternatively respondent contends that even if petitioner proves that the value of the property donated exceeded the value of the benefit received boone is not entitled to any charitable_contribution deductions because boone failed to obtain contemporaneous written acknowledgments or provide qualified appraisals as required by paragraphs and of sec_170 see infra part iv respondent argues therefore that boone is not entitled to any charitable_contribution deductions related to the fill sales petitioner contends that the fmv of the donated fill exceeded the dollar_figure per cubic yard price tucson paid pursuant to the settlement agreement petitioner primarily relies on ms hippert’s two valuation reports to support this contention petitioner also contends that because boone intended to make a charitable_contribution to tucson at the time of the sale boone had the requisite charitable intent finally petitioner contends that boone complied with all substantiation requirements including the contemporaneous written acknowledgment requirement and the qualified_appraisal requirement petitioner respondent also contends that even if boone is entitled to a charitable_contribution_deduction for the fill boone may deduct only an amount equal to boone’s adjusted_basis in the fill because the fill constituted ordinary_income_property petitioner contends that the fill is not ordinary_income_property because boone did not hold the fill for sale to customers in its ordinary course of business we need not address this argument because we find that boone is not entitled to any charitable_contribution deductions related to the alleged bargain sales of fill argues therefore that boone is entitled to its claimed charitable_contribution deductions for and c substantiation requirements respondent contends that boone failed to satisfy the substantiation requirements of sec_170 we address these requirements below contemporaneous written acknowledgment requirement if a taxpayer makes a charitable_contribution of dollar_figure or more the taxpayer is not entitled to a deduction unless the taxpayer obtains a contemporaneous written acknowledgment from the donee sec_170 sec_170 provides that a written acknowledgment is contemporaneous when the taxpayer obtains the acknowledgment on or before the earlier of the date the taxpayer files a return for the year in which the taxpayer made the contribution or the due_date including extensions for filing that return sec_170 provides that the contemporaneous written acknowledgment must include the following b content of acknowledgment --an acknowledgment meets the requirements of this subparagraph if it includes the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect a donee provides goods or services as consideration if the donor expects to receive those goods or services in exchange for the donation at the time the donation is made sec_1_170a-13 income_tax regs see also viralam v commissioner 136_tc_151 goods or services include cash property services benefits and privileges sec_1_170a-13 income_tax regs in viralam v commissioner t c pincite the donee organization provided student loans with beneficial terms in exchange for the taxpayer’s donation the donee organization provided the taxpayer with acknowledgment letters stating that the donee provided no goods or services in exchange for the donation id pincite we held that w here the written acknowledgment of a charitable_contribution by a donee organization states that the donor received no consideration and the donor actually received a benefit in exchange for the donation the deduction is disallowed in its entirety id pincite in so holding we emphasized that the substantiation requirements are designed to foster disclosure of ‘dual payment’ or quid pro quo contributions id petitioner contends that it submitted into evidence two types of documents that constitute contemporaneous written acknowledgments the settlement agreement and the forms attached to boone’s and returnsdollar_figure respondent contends that the settlement agreement does not constitute a contemporaneous written acknowledgment because the settlement agreement did not include a statement as to whether tucson provided goods or services in consideration for the fill or a good-faith estimate of the value of any goods or services tucson provided to boone respondent also contends that the forms do not constitute contemporaneous written acknowledgments respondent notes that tucson completed only part iv of each form_8283 and that part iv of form_8283 does not contain a statement as to whether tucson provided any goods or services in exchange for the fill petitioner also contends that the copy of tucson’s invoice and payment recap constitutes a contemporary written acknowledgment however the payment recap relates only to invoices beginning in date and extending through date furthermore the payment recap is dated date on the basis of this evidence we cannot conclude that this document is a contemporaneous written acknowledgment see sec_170 boone contributed_property worth more than dollar_figure therefore boone must satisfy the contemporaneous written acknowledgment requirement both the settlement agreement and the forms satisfy the contemporaneous requirement of sec_170 however while the settlement agreement indicates that tucson provided goods and services in exchange for boone’s contribution of fill the settlement agreement lacks a good-faith estimate of the value of those goods and services additionally although the settlement agreement indicates the amount of cash tucson agreed to pay for the fill it does not value the other_benefits boone received see infra pp the forms make no mention of any benefits boone received beyond the dollar_figure per cubic yard sale price accordingly these documents fail to satisfy the requirements of clauses ii and iii of sec_170 petitioner relying on simmons v commissioner tcmemo_2009_208 aff’d 646_f3d_6 d c cir argues that we should apply the substantial compliance doctrine to the contemporaneous written acknowledgment requirement however in simmons we did not apply the substantial compliance doctrine to decide whether the taxpayer satisfied the contemporaneous written acknowledgment requirement of sec_170 instead we noted that the substantial compliance doctrine may apply to the qualified_appraisal requirements of sec_170 accordingly simmons does not stand for the proposition for which petitioner cites it furthermore t he doctrine_of substantial compliance does not apply to excuse compliance with the substantiation requirements of sec_170 rp golf llc v commissioner tcmemo_2012_282 at see also 109_tc_258 noting that although the substantial compliance doctrine applied to determine whether the taxpayers complied with the requirements under sec_170 to provide the internal_revenue_service with a qualified_appraisal the taxpayers could not rely on the substantial compliance doctrine to relieve them of the requirement of obtaining a qualified_appraisal aff’d without published opinion 166_f3d_332 4th cir the forms fail to show either an acknowledgment of the consideration exchanged or a good-faith estimate of the fmv of that consideration and the settlement agreement shows only that tucson provides some goods and services as well as cash in exchange for the fill petitioner may not rely on the substantial compliance doctrine to excuse the failure to provide a contemporaneous written acknowledgment accordingly we find that petitioner failed to comply with the contemporaneous written acknowledgment requirement see viralam v commissioner t c pincite qualified_appraisal requirement because we find that boone did not provide a contemporaneous written acknowledgment that satisfied the requirements of sec_170 we need not and do not decide whether ms hippert’s reports valuing the and fill transactions were qualified appraisals under sec_170 d bargain sale charitable_contributions even if we were to find that boone obtained a contemporaneous written acknowledgment as required by sec_170 and provided qualified appraisals under sec_170 petitioner still would not be entitled to the claimed charitable_contribution deductions because petitioner failed to prove that the fmv of the fill contributed exceeded the fmv of the consideration boone received a taxpayer’s contribution is deductible only if and to the extent it exceeds the market_value of the benefit received am bar endowment u s pincite fmv is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs the taxpayer claiming a deduction must at a minimum demonstrate that he purposely contributed money or property in excess of the value of any benefit he received in return am bar endowment u s pincite see also 783_f2d_906 9th cir aff’g in part rev’g in part tcmemo_1983_200 rolfs v commissioner t c pincite when a taxpayer enters into a contractual arrangement with another party and claims that a bargain sale occurred we consider the entire contractual arrangement in determining whether the taxpayer contributed money or property in excess of the value of the benefits received 21_tc_448 aff’d 222_f2d_893 3d cir derby v commissioner tcmemo_2008_45 in derby v commissioner tcmemo_2008_45 slip op pincite a number of primary care physicians negotiated to sell their independent practice association to sutter health a corporation that managed a regional health care system the physicians and sutter health entered into three agreements a professional services agreement whereby the physicians would become shareholder-employees of sutter health physician employment agreements whereby the physicians agreed to practice medicine for sutter health in exchange for compensation and asset purchase agreements apas id slip op pincite under the apas sutter health agreed to purchase all fixtures and personal_property used in each physician’s business id pincite under article dollar_figure of each apa sutter health and the selling physician agreed that the purchase_price was less than the fair_market_value price and that the difference between the two values constituted a contribution id pincite furthermore the parties agreed that if a physician decided to claim a charitable_contribution_deduction for the difference sutter health would execute a donee acknowledgment for tax purposes id the individual physicians claimed charitable_contribution deductions for their allocable share of the contribution to sutter health under the apas id pincite the commissioner denied the deductions and we sustained the commissioner’s determination id pincite although the physicians attempted to separate the apas from the other contractual agreements we concluded that the professional services agreements and the physician employment agreements were integral to and legally interdependent with the apas therefore the entire series of contractual agreements must be analyzed in deciding whether a bargain sale occurred id pincite whether the professional services agreements and physician employment agreements were not designated as direct payment for the intangible assets transferred in the apas we concluded that given the nature of the transaction the physicians’ intangible assets functioned as leverage in the negotiations and that their transfer resulted in an increase in the total consideration the physicians received in the transaction id pincite we denied the claimed deductions because the physicians failed to prove that the fmv of what they transferred exceeded the fmv of what they received derby v commissioner slip op pincite furthermore we acknowledged that although the consideration was difficult to value the court could not simply disregard the consideration received in determining whether a quid pro quo existed that defeats donative_intent id pincite a quid pro quo analysis thus requires two steps first we must value boone’s contributed fill see rolfs v commissioner t c pincite second we must analyze the fmv of the consideration if any boone received under the settlement agreement see id pincite see also derby v commissioner tcmemo_2008_45 we note that when a taxpayer establishes that he or she paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount of the deductible expense the cohan_rule 39_f2d_540 2d cir for the cohan_rule to apply the taxpayer first must establish that he or she paid_or_incurred a deductible expense under the quid pro quo analysis for bargain sales the taxpayer must prove that the fmv of what he or she transferred exceeded the fmv of what he or she received in order to establish that he or she made the contribution with donative_intent see derby v commissioner tcmemo_2008_45 slip op pincite accordingly in a bargain sale scenario the taxpayer cannot establish that he or she incurred a deductible expense the charitable_contribution unless the taxpayer can show that the fmv of what he or she transferred exceeded the fmv of what he or she received furthermore while a taxpayer may use estimates to show that the fmv of the consideration transferred exceeded the fmv of the consideration received the court itself may not estimate the fmvs of such consideration exchanged unless the taxpayer introduces sufficient evidence upon which we can base such an estimate the value of the property transferred a background petitioner contends that the fmv of the fill transferred is equal to the fmv determined in ms hippert’s appraisal reports that boone attached to its forms respondent contends that ms hippert’s appraisal reports are unreliable and therefore should be disregarded b fmv standard for federal tax purposes the relevant valuation standard is fair_market_value which is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1 170a- c income_tax regs see rolfs v commissioner t c pincite 109_tc_303 cf 411_us_546 fmv is a question of fact to be determined from the entire record 89_tc_535 doherty v commissioner tcmemo_1992_98 aff’d 16_f3d_338 9th cir the fmv of the fill is determined as of the delivery date of the alleged and contributions on the basis of a hypothetical willing buyer and a hypothetical willing seller sec_1_170a-1 and c income_tax regs see doherty v commissioner f 3d pincite rolfs v commissioner t c pincite the fmv of property reflects its highest_and_best_use as of the date of its valuation 94_tc_193 however if a hypothetical buyer would not have reasonably considered a potential use of the property we should not consider that potential use in valuing the property 136_tc_326 c expert testimony respondent did not call an expert witness petitioner called one witness ms hippert to testify as an expert on the valuation of the fill ms hippert is a licensed appraiser under arizona law with extensive experience in valuing sand and gravel materials we recognized ms hippert as an expert on the valuation of the fill pursuant to rule g ms hippert testified on direct examination primarily through her two expert reports the first dated date valuing the fill transaction and the second dated date valuing the fill transaction which the court admitted into evidence we may accept or reject the findings and conclusions of an expert according to our own judgment see 86_tc_547 in addition we may be selective in deciding what parts if any of an expert’s opinion to accept see id d valuation of the fill i fill transaction ms hippert prepared a summary appraisal of big_number cubic yards of delivered non-spec abc according to her report abc consists of clean sound durable particles of crushed stone crushed slag crushed gravel crushed recycled concrete angular sand or other approved material ms hippert testified that government agencies typically purchase spec fill meaning that the buyer specifies the composition of the dirt neither spec nor non-spec abc contains clay deposits which hinder compactability however if compactability is not an issue some users of non-spec abc may use screen fill which does contain clay deposits ms hippert testified that no tucson area providers sold non-spec abc ms hippert relied on mr tankersley’s statement that boone’s non-spec abc was comparable to spec abc and therefore she assumed that little to no difference in price existed between spec and non-spec abc ms hippert determined actual market_value by phoning various suppliers in the tucson area and inquiring about the price of abc the price of screen fill and delivery pricing most suppliers quoted a price of a ton of non-spec abc rather than a cubic yard therefore ms hippert needed to determine the weight in tons of a cubic yard of boone’s fill ms hippert testified that to do so she spoke with several soil engineers and determined that abc found in tucson has a density varying between dollar_figure and dollar_figure tons per cubic yard she also testified that she spoke with a representative at boone who told her the boone fill would weigh about dollar_figure tons per cubic yard ms hippert decided to use a conversion factor of tons per cubic yard ms hippert analyzed the price information she collected from suppliers she collected information about the free on board fob price as well as the delivered price of abc and screen fill in addition she ascertained that some suppliers offer discounts of or to high-volume purchasers ms hippert determined that the undiscounted fob price per ton for screen fill ranged from dollar_figure to dollar_figure with a mean of dollar_figure and a median of dollar_figure the non-discounted fob price per ton for abc ranged from dollar_figure to dollar_figure with a mean of dollar_figure and a median of dollar_figure because ms hippert encountered a wide range of delivery prices she also considered the amount of labor hours and equipment boone used in delivering big_number cubic yards of fill ms hippert testified that mr tankersley provided her with information regarding how many hours and employees were needed to provide the non-spec abc to tucson ms hippert testified that she could not recall whether she analyzed the documents recording the hours or whether she relied solely on mr tankersley’s statement ms hippert determined that the estimated discounted price for delivered screen fill ranged from dollar_figure to dollar_figure per ton averaging dollar_figure per ton the estimated discounted price for delivered spec abc ranged from dollar_figure to dollar_figure per ton averaging dollar_figure per ton because boone contributed non-spec abc ms hippert concluded that the fair_market_value per ton would be slightly less than the low value for delivered abc ms hippert determined that the fmv of boone’s fill would be dollar_figure per ton or dollar_figure per cubic yard therefore she valued boone’s contribution at dollar_figure for big_number cubic yards ms hippert testified that when preparing her report she considered only section of the settlement agreement and she did not attempt to value any other part of the consideration furnished under the settlement agreement she also testified that she believed extreme pressure existed during negotiations and therefore the price in the settlement agreement did not reflect the fmv of the fill ii fill transaction ms hippert prepared a summary appraisal of big_number cubic yards of delivered fill that met adeq specifications for use as landfill cover ms hippert testified that her approach in valuing the fill transaction varied from her approach in valuing the fill dirt transaction report because tucson planned to use the fill provided in for a different purpose namely as landfill cover to cap the vml therefore she analyzed both the market price of abc and the costs of tucson’s other options for capping the vml as in the first report ms hippert needed to convert cubic yards into tons using the same sources that she used to value the fill transaction ms hippert decided on a conversion factor of tons per cubic yard she then interviewed various abc suppliers in the tucson area to determine both the fob price and the delivered price of abc she determined that the fob price per ton ranged from dollar_figure to dollar_figure with a mean of dollar_figure and a median of dollar_figure she also determined that the delivered price per ton ranged from dollar_figure to dollar_figure with a mean of dollar_figure and a median of dollar_figure to determine alternative options for capping the vml ms hippert spoke with david bell an employee of tucson’s solid_waste management department swmd since ms hippert testified that she relied on mr bell’s statement that tucson’s only other source for the proper fill was the los reales landfill several miles away she further testified that she relied on mr bell’s statement that tucson did not want to use the soil at the los reales landfill to cap the vml on the basis of her discussion with mr bell and her own research ms hippert determined that tucson had two alternatives for capping the vml first tucson could purchase a geomembrane system a type of plastic cap used by landfill operators in areas where soil is not readily available ms hippert determined that the cost of this system would be dollar_figure per ton of material in the vml second ms hippert determined that tucson could use soil from the los reales landfill ms hippert determined that the fmv of fill from the los reales landfill was dollar_figure per ton or dollar_figure per cubic yard fob because of the transportation costs ms hippert concluded that the fmv of that fill would be at least dollar_figure per ton or dollar_figure per cubic yard in the early 2000s the swmd was renamed the environmental services department for simplicity we refer to it as the swmd for all years given the high price of the geomembrane system and the dollar_figure per ton price of the los reales soil ms hippert concluded that tucson would pay an amount on the higher end of the delivered abc price range she also concluded that most abc suppliers would offer a discount of to for large volume purchases therefore she estimated an fmv of dollar_figure per ton or dollar_figure per cubic yard ms hippert valued boone’s contribution at dollar_figure for big_number cubic yards of fill ms hippert testified that when preparing her report she considered only section of the settlement agreement and she did not attempt to value any other part of the consideration furnished under the settlement agreement iii analysis petitioner has failed to convince us that there was any bargain sale resulting from the settlement agreement or that the property allegedly contributed was valued properly we explain below while ms hippert appeared to be a competent appraiser we are convinced that she made some material mistakes in preparing her appraisals that render her opinions of value unconvincing for example ms hippert erroneously considered delivery and labor costs in determining the fmv of the fill mr kennedy testified that the delivery and labor costs incurred in delivering the fill to the vml would have been deducted as a business_expense in the year paid mr tankersley also testified that boone deducted on its tax returns the amounts paid to westfall trucking for delivering the fill to the vml in her appraisal reports ms hippert noted that t he largest component of the total cost for sand and gravel delivered to the consumer is usually the cost for transportation therefore the fmv of the fill in and should have been limited to the fmv of fob comparable material otherwise boone would be able to deduct delivery and labor costs twice once as a business_expense and again as part of a charitable_contribution additionally while both appraisals valued the same type of fill ms hippert conducted each appraisal differently in valuing the fill transaction she compared the prices of other abc suppliers in valuing the fill transaction she compared the cost of obtaining material to cap the vml ms hippert explained that tucson used the fill provided in for a purpose different from that for the fill provided in the settlement agreement distinguishes between two types of fill acceptable cover fill and acceptable fill which includes acceptable cover fill as well as waste materials section of the settlement agreement contemplates that tucson would purchase acceptable fill as well as acceptable cover fill but includes a purchase_price only for acceptable fill despite this distinction tucson paid dollar_figure per cubic yard for fill in both and petitioner introduced no evidence that the fill delivered in differed from the fill delivered in furthermore although the highest_and_best_use of the fill may have been use as capping material petitioner introduced no evidence that a hypothetical buyer would purchase boone’s fill for use as capping material therefore ms hippert erred in considering the cost of capping materials when determining the fair_market_value of boone’s fill contribution even if ms hippert properly considered the cost of capping alternatives she formed her conclusion on the basis of two untenable assumptions that boone’s non-spec abc was a superior material for capping the vml and that few economically reasonable alternatives existed ms hippert thus calculated an fmv of dollar_figure per cubic yard twice as much as the value of the same fill in the report contrary to ms hippert’s assumptions mr bell testified that the composition of boone’s non-spec abc did not make it a superior material for capping the vml mr bell further testified that adeq does not specify requirements for landfill cover soil and that abc fill could be used as cover soil we find this testimony to be credible ms hippert should have calculated an fmv closer to the fmv of boone’s non-spec abc reflected in ms hippert’s valuation of the fill transaction another example of a material mistake by ms hippert involves her analysis of alternatives for capping the vml although ms hippert considered some of tucson’s available options for capping the vml she failed to consider one significant alternative mr bell testified that tucson also could have capped the vml using fill dirt from udall park located adjacent to the vml mr bell further testified that tucson did not use the udall park fill because tucson entered into the settlement agreement under which boone agreed to provide fill to cap the vml because udall park is adjacent to the vml tucson would have avoided the additional delivery costs inherent in obtaining soil from the los reales landfill given the proximity of udall park to the vml the fmv of the soil likely would have been closer to the fob price of the los reales landfill soil or dollar_figure per cubic yard this price was within the range of the price of fob spec-abc ms hippert should have determined that the fill contribution had an fmv approximately equal to that of the fill contribution in valuing the fill transaction ms hippert concluded that the fmv for undiscounted fob screen fill ranged from dollar_figure to dollar_figure per cubic yard and that the fair_market_value for undiscounted fob spec-abc ranged from dollar_figure to dollar_figure per cubic yard she also noted that suppliers typically offer a discount of or to large volume purchasers given that tucson agreed to purchase a large volume of fill boone’s fill was non-spec abc and we must eliminate delivery charges we cannot conclude that ms hippert correctly determined that boone’s fill had an fmv of dollar_figure per cubic yard rather the fmv of boone’s non-spec abc was likely closer to the price of discounted fob screen fill which ranges from dollar_figure to dollar_figure per cubic yard under the settlement agreement tucson agreed to pay dollar_figure per cubic yard a price list from speedway landfill shows that boone sold fill to customers at a price of dollar_figure per cubic yard ms hippert’s appraisals reflect that the fmv of the fill ranged from dollar_figure to dollar_figure per cubic yard accordingly on the basis of the evidence presented we cannot conclude petitioner has proved that the fmv of boone’s contributed fill exceeded the value of tucson’s paymentdollar_figure mr kennedy testified that the dollar_figure price was sufficient to cover the cost of the fill mr kennedy testified that he estimated that the cost to provide the fill to tucson would be dollar_figure he further testified that he suggested the price of dollar_figure per cubic yard because that amount would cover the cost of providing the fill as well as his continued the value of the benefits received we also must analyze whether boone received any additional consideration see derby v commissioner tcmemo_2008_45 the fill sale was not an independent transaction but rather an integral and interdependent part of the settlement agreement petitioner contends that except for tucson’s payment of dollar_figure per cubic yard of fill boone received nothing of value under the settlement agreement we disagree boone received additional enumerated benefits as well as unenumerated benefits under the settlement agreement we address these benefits below a enumerated benefits i resolution of zoning disputes respondent contends that under the settlement agreement tucson agreed to drop its zoning complaints against speedway landfill petitioner contends that because adeq issued an app to speedway landfill speedway landfill was in compliance with tucson zoning ordinances and consequently continued legal fees mr bell testified that he offered the dollar_figure value and believed the value to be reasonable on the basis of his past experiences bidding for material mr bell further testified that there was little to no negotiation over the dollar_figure per cubic yard price while mr kennedy’s testimony addressed cost without profit mr bell’s testimony addressed fmv boone received no financial benefit from this provision petitioner argues that the provision constituted an admission by tucson that it had harassed boone with false zoning complaints petitioner further contends that respondent failed to introduce evidence that speedway landfill changed uses in violation of tucson’s zoning regulations mr ashley testified that speedway landfill was not in compliance with tucson zoning ordinances but that speedway landfill had been granted a nonconforming use permit mr ashley further testified that speedway landfill later expanded its operations by increasing their size and by initiating new business activities mr bell testified that speedway landfill had violated zoning ordinances by expanding beyond its natural grade before excavation although petitioner contends that no zoning dispute existed the testimony of both mr ashley and mr bell refutes petitioner’s contention petitioner introduced no evidence contradicting mr ashley’s or mr bell’s testimony tucson’s agreement to drop pending zoning disputes provided an economic benefit to boone because boone no longer had to pay the costs of defending against tucson’s complaints and boone avoided any potential sanctions if some tribunal were to have determined that boone was in violation of the zoning ordinances furthermore the agreement relieved boone from additional inspections by adeq and tucson related to the zoning disputes we conclude that tucson’s agreement to drop all pending zoning complaints against speedway landfill was part of the consideration boone received under the settlement agreement ii dismissal of lawsuits and charges respondent contends that boone received a benefit because all lawsuits and criminal charges against boone and its officers were dismissed pursuant to the settlement agreement petitioner first contends that under the settlement agreement only boone and mr tankersley agreed to dismiss their lawsuits and therefore this provision had no value to boone second petitioner contends that the settlement agreement makes no mention of the criminal charges and thus it did not require dismissal of those charges petitioner further contends that if tucson had continued to press criminal charges against boone the tucson employees involved would have been guilty of extortion under sec_12 of the settlement agreement boone and mr tankersley agreed to dismiss pending civil lawsuits against tucson although boone filed the civil lawsuits against tucson tucson also filed an answer and a counterclaim against petitioner sec_12 of the settlement agreement thus benefited petitioner in two ways the dismissal of boone’s lawsuit dismissed tucson’s counterclaims against boone and boone and mr tankersley were relieved of the financial burden of paying legal fees attributable to the litigation furthermore under section of the settlement agreement boone mr tankersley mr kennedy and tucson agreed to release each other from all claims demands causes of action debts liabilities obligations costs and expenses of any kind whatsoever whether in law or in equity mr kennedy testified that tucson agreed to dismiss all civil and criminal charges against himself mr tankersley and boone as part of the settlement agreement mr ashley also testified that tucson dismissed all criminal trespass charges against boone mr tankersley and mr kennedy as part of the settlement agreement we conclude that petitioner failed to prove that the dismissal of all civil and criminal lawsuits and the releases of all claims demands and causes of action did not constitute a benefit to boone iii drainage plans under the settlement agreement boone and tucson agreed to a plan and a cost_sharing_arrangement to solve drainage problems on the southern and northern boundaries of the landfills to solve the southern drainage problem boone agreed to hire an engineering firm to prepare and implement the southern drainage plan in exchange tucson agreed to contribute dollar_figure to boone’s cost of constructing the southern drainage plan tucson also agreed that if necessary it would acquire any easements or rights of way on property not owned by boone or tucson to implement the drainage plan for conveying water from the two landfills to the pantano wash boone and tucson also agreed to work together to resolve the northern drainage problem petitioner contends that the southern drainage problem was due to floodwaters originating from properties southeast of speedway landfill and that under arizona law tucson not boone was legally responsible for the proper disposition of the floodwaters petitioner reiterates this argument with respect to the northern drainage problem even if boone was not legally responsible for floodwaters running across speedway landfill boone benefited from the drainage plan provision accumulation of water creates problems for landfills including contributing to the development of methane gas problems furthermore tucson issued citations to speedway landfill for violating city code provisions relating to diversion of runoff developing and implementing a joint drainage plan allowed boone to divert water away from speedway landfill without the risk of legal action by tucson and to minimize water pooling problems petitioner introduced no evidence regarding the cost of developing and implementing the southern drainage plan which would benefit both boone and tucson without credible_evidence of the cost of designing and implementing the plan we cannot conclude that boone received no benefit from tucson’s agreement to contribute dollar_figure to assist in implementing the southern drainage plan we conclude that petitioner has failed to prove that boone did not receive a benefit under this provision of the settlement agreement iv closure of the vml under sec_3 of the settlement agreement tucson agreed to submit to adeq a closing plan for the vml by date petitioner contends that boone received no benefit from tucson’s agreement to properly close the vml instead petitioner argues that tucson residents were the only beneficiaries of this agreement while boone received no direct financial benefit from this provision boone received indirect benefits from tucson’s promise to properly close the vml as mr kennedy testified speedway landfill received complaints about dust and odors related to both speedway landfill and to a greater extent the vml methane gas continued to be a problem for the vml even though the vml no longer accepted waste materials proper closure of the vml would eliminate the largest source of the dust and odors improving the image of speedway landfill in the community and decreasing the number of complaints boone received furthermore the settlement agreement set a date by which tucson would submit a closing plan to adeq this provision thus created an enforceable agreement setting the timeline for closing the vml boone wanted the vml properly closed and under the settlement agreement tucson agreed not only to properly close the vml but also to submit a closing plan by a specific date although tucson residents were the primary beneficiaries of the vml closure boone benefited by tucson’s agreement because boone wanted the vml closed and because the agreement set a timeline for tucson to close the vml we conclude that petitioner has failed to prove that boone did not receive a benefit under this provision of the settlement agreement v methane gas control system under sec_11 of the settlement agreement tucson agreed to install a new methane gas extraction and control system for the vml at its sole expense tucson also agreed to maintain and monitor the existing methane gas system at speedway landfill until the new system became operational petitioner contends that tucson’s agreement to do so benefited only tucson residents not boone as noted supra neighbors complained to boone about odors caused by the vml and often conflated speedway landfill with the vml tucson’s agreement to install a new methane gas system would decrease the odors thereby decreasing community complaints and improving speedway landfill’s public image furthermore sec_11 created a binding promise on behalf of tucson to monitor the existing system and develop a new system while this benefit is difficult to value we believe that boone received some benefit from tucson’s agreement to monitor maintain and upgrade its methane gas extraction and control system we conclude that petitioner has failed to prove that boone did not receive a benefit under this provision of the settlement agreement b unenumerated benefits boone also received additional benefits not specifically enumerated in the settlement agreement for example under the settlement agreement tucson agreed to purchase at least big_number cubic yards of fill within days after execution of the agreement mr bell testified that he believed boone wanted tucson to purchase at least big_number cubic yards of fill within days because boone needed the revenue generated by the purchase for other projects petitioner introduced no evidence contradicting mr bell’s testimony we find that boone received a benefit under the settlement agreement in the form of securing additional funding for its other projects additionally movement of the fill from speedway landfill to the vml created additional airspace on speedway landfill mr kennedy testified that there was a maximum height for the landfill and that moving material from the landfill would create more airspace for waste materials however mr kennedy also testified that he believed that the additional airspace within speedway landfill would not provide a significant benefit to boone because of the large expanse of available space at speedway landfill in contrast mr bell testified that the removal of material from speedway landfill would be a benefit to boone and mr bell further testified that mr kennedy had a goal of creating additional airspace at speedway landfill the record shows that the availability of additional airspace provided some benefit to boone even though boone may not have used the additional airspace immediately respondent argues that the airspace had an fmv of dollar_figure per cubic yard on the basis of boone’s tipping fees per ton and ms hippert’s conversion factor of tons per cubic yard petitioner contends that respondent must discount the dollar value of the airspace because boone did not plan to use the additional airspace for another years after discounting respondent’s value petitioner contends that the airspace provides a de_minimis incidental benefit neither party introduced expert testimony valuing the airspace and only respondent proffered an actual estimate of the airspace value petitioner introduced no evidence to supports its claim that boone will not use the additional airspace for another years on the basis of the record we conclude that the additional airspace had some value and that the additional airspace constituted a benefit boone received under the settlement agreement summary petitioner failed to prove that the fmv of the fill boone allegedly contributed exceeded the value of the consideration boone received from tucson as evidence of the fmv of boone’s fill petitioner introduced only ms hippert’s appraisal reports our analysis of ms hippert’s reports supports a conclusion that the actual fmv of boone’s fill ranged from dollar_figure to dollar_figure per cubic yard even if boone received only the dollar_figure per cubic yard as provided in the settlement agreement we cannot conclude on the basis of the evidence that the value of the fill transferred exceeded the amount boone received even before the other_benefits are considered those benefits included resolution of zoning disputes dismissal of civil and criminal complaints development of a drainage plan closure of the vml development of a methane gas control system additional airspace and additional revenue ms hippert did not value the additional benefits boone received under the settlement agreement in conducting her appraisal and petitioner did not prove the fmv of those benefits at trial furthermore petitioner has failed to provide any evidence to permit us to estimate the value of the additional benefits boone received under the settlement agreement see 39_f2d_540 2d cir we conclude therefore that petitioner has not met its burden of proving that the fmv of the property transferred exceeded the fmv of the consideration boone received under the settlement agreement boone is not entitled to the claimed charitable_contribution deductionsdollar_figure in addition to proving that the fmv of the property transferred exceeded the fmv of the consideration received a taxpayer claiming a charitable_contribution_deduction also must prove that he made the excess payment with the intention of making a gift 477_us_105 see also revrul_67_246 1967_2_cb_104 providing that the excess payment must be made with the intention of making a gift because petitioner failed to prove that boone contributed_property in excess of the fmv of the benefits boone received under the settlement agreement we need not decide whether boone had the intention of making a gift iii conclusion petitioner failed to satisfy the contemporaneous written acknowledgment requirement of sec_170 with respect to the alleged bargain sale gifts in addition petitioner failed to sustain its burden of proving by a preponderance_of_the_evidence that the settlement agreement resulted in one or more bargain sale gifts that boone properly deducted as charitable_contributions accordingly we sustain respondent’s determination disallowing the claimed charitable_contribution deductions for and we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
